MEMORANDUM **
Martin Gomez appeals his conviction by guilty plea and sentence for being an illegal alien in possession of a firearm in violation of 18 U.S.C. § 922(g)(5)(A). Gomez’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw on the ground that counsel faded to discover any arguable issues on appeal. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable issues. Counsel’s motion to withdraw is therefore GRANTED and the judgment is
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.